Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 were previously pending and subject to a non-final Office Action having a notification date of December 22, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on March 18, 2022 (the “Amendment”), amending claims 1-4, 11, 14, and 15 and canceling claim 10.  The present Final Office Action addresses pending claims 1-9 and 11-15 in the Amendment.

	
Response to Arguments
Applicant’s arguments with respect to the claim objections set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, the claims continue to be rejected under 35 USC 112, 101 and 103 as set forth below.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §112
The Examiner disagrees that the changes to claim 11 overcome the 35 USC 112(b) rejection as set forth in the rejection below.


Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At page 12 of the Amendment, Applicant takes the position that certain limitations of the claims cannot be practically performed in the human mind.  The Examiner disagrees as set forth in the rejection below.  Specifically, Applicant asserts that a knowledge graph and probabilistic-weighted-value algorithms could not be performed in the human mind.  In relation to the knowledge graph, the Examiner disagrees and asserts that a human could practically in their mind and with pen and paper review and semantically annotate a knowledge graph with synonyms of medical terms used in the medical standard codes.  In relation to the probabilistic-weighted-value algorithms, the Examiner agrees but asserts that such limitation merely amounts to a “field of use” limitation that does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Applicant also takes the position that processing unstructured inputs to “extract information that would otherwise be potentially locked in clinical notes and patient reports” leading to increased patient diagnosis speed and accuracy and corresponding improvements in patient health outcomes.  However, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Similarly, the recites steps of splitting unstructured input into logical components, detecting medical terms, generating a list of potential 

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	On page 14 of the Amendment, Applicant initially takes the position that Snider does not utilize a probabilistic weighted-value algorithm for code assignment.  The Examiner disagrees.  [0091] discuses generating a list of closest matching terms ranked by their similarity to the tokens in the text, where the terms have corresponding codes per [0092]; the list is generated using a “probabilistic weighting method” because terms/codes that are more likely to match the tokens are ranked/weighted higher than those that are less likely.
	Applicant then asserts:
“As admitted on page 19 of the Office Action, the classifier of Snider is not configured to extract linked symptoms and treatments, and relies on Oltman as providing this teaching. 
Paragraph [0020] of Oltman discloses that:
(e)ach code within a medical vocabulary may represent, for example, one or more diseases, signs, symptoms, conditions, causes of injury or disease, treatments, entities (e.g., an organism or structure or component of the organism), events, objects, and/or other information relevant to a health condition or patient.
The Examiner is apparently interpreting this disclosure to mean that one medical code could represent different diagnoses, symptoms, treatments, and so on, and therefore the entities would be related implicitly. However, as now clarified in the independent claims, the enrichment engine extracts relations for the top matching codes detected to link each top medical standard code with other medical entities with different medical codes and in different classification groups.”
linked to symptoms and treatments, whereby symptoms and treatments are also linked to the medical codes.”  The claims do not recite extracting linked symptoms and treatments as it appears Applicant believes.
Furthermore, the claims do not recite “the enrichment engine extracts relations for the top matching codes detected to link each top medical standard code with other medical entities with different medical codes and in different classification groups” as asserted by Applicant and the Examiner is unaware as to the meaning of this assertion in the first place.  All of the claim limitations of the independent claims are disclosed or suggested by the combination of Snider and Oltman as set forth in the rejection below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 has been amended to recite that the phrase categories include “first phrases in the medical term that are used in the description of a medical standard code; second phrases in the medical term that are synonyms of terms used in the description of a medical standard code; and third phrases in the medical term that are healthcare related phrases, but are neither first phrases nor second phrases...”.
	However, the beginning of claim 11 recites “wherein the automatic coding solver, when analysing the potential matching medical standard codes, divides the potential matching medical standard codes into phrase categories.”  Therefore, it is unclear if the phrases being referenced in the claim are phrases associated with the medical standard codes or phrases associated with the medical term.  
	Furthermore, claim 11 recites “when generating the list of top matching medical standard codes, first phrases are given greater weight than the second phrases, and the second phrases are given greater weight than the third phrases.”  However, claim 1 recites “to generate a list of potential matching medical standard codes” and “to output top matching medical standard codes.”  Therefore, it is unclear if “when generating the list of top matching medical standard codes...” in claim 11 is referring to the generation of the list of potential matching medical standard codes (as opposed to the top matching medical standard codes) or to the outputting of the top matching medical standard codes (as opposed to the list of potential matching medical standard codes).  
	In view of all of the uncertainty in the scope of claim 11, claim 11 will not be further examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-9 and 11-13 are directed to a diagnostic aid (i.e., a machine), claim 14 is directed to a method (i.e., a process), and claim 15 is directed to a non-transitory computer readable medium (i.e., a manufacture).  Accordingly, claims 1-9 and 11-15 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 15 includes limitations that recite at least one abstract idea.  Specifically, independent claim 15 recites:

a method comprising: 
receiving an unstructured input; 
splitting the unstructured input into a plurality of logical components, and detecting medical terms in the plurality of logical components; 
receiving a medical classification hierarchy of medical standard codes in the form of a knowledge graph, and semantically annotating the knowledge graph with synonyms of medical terms used in the medical standard codes;
analysing the medical terms detected in the plurality of logical components, and, for each medical term,
generating a list of potential matching medical standard codes for the medical term using a probabilistic weighted-valued algorithm,
comparing the list of potential matching medical standard codes to the medical term to determine a similarity between the potential matching medical standard codes and the medical term, and
outputting top matching medical standard codes for the medical term based on the similarity; and 
comparing the top matching medical standard codes output against entries in a database of diagnoses linked to symptoms and treatments for each medical term, and outputting diagnoses, symptoms and treatments linked to each of the top matching medical standards codes for each medical term, wherein either
outputting top matching codes separately for each of the logical components, comparing the top matching medical standard codes against entries in the database of 
outputting consolidated top matching codes for the unstructured input as a whole, comparing the top matching medical standard codes against entries in the database of diagnoses, and outputting diagnoses, symptoms and treatments linked to the top matching medical standards codes, for the unstructured input as a whole.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because a human could practically in their mind with pen and paper (at the currently claimed high level of generality) split unstructured input (e.g., doctor’s notes) into logical components (e.g., sentences), detect medical terms in the logical components, semantically annotate a knowledge graph with synonyms of medical terms used in the medical standard codes, analyze the detected medical terms, generate the list of a list of potential matching medical standard codes for each medical terms, compare the list to the medical term to determine a similarity between the medical standard codes and the medical term, output/determine “top matching” medical standard codes based on the similarity, compare the top matching medical standard codes output against entries in a database of diagnoses linked to symptoms and treatments, and output/determine diagnoses, symptoms and treatments for reach medical term linked to each of the top matching medical standards.
Accordingly, the claim recites at least one abstract idea.


-In relation to claim 2, this claim calls for applying a matching threshold when comparing the list of potential matching standard codes to the medical term which can be practically performed in the human mind at such high level of generality (“mental processes”).
-In relation to claim 6, this claim calls for analyzing a specific medical record to extract medical standard codes and taking such codes into account when outputting the diagnoses/symptoms/treatments which again can be practically performed in the human mind at such high level of generality (“mental processes”).
-In relation to claim 11, this claim calls for dividing the potential matching codes into various phrase categories which again can be practically performed in the human mind at such high level of generality (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).


A non-transitory computer readable medium comprising code which, when executed by a computer, causes the computer to execute (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) a method comprising: 
receiving an unstructured input (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
splitting the unstructured input into a plurality of logical components, and detecting medical terms in the plurality of logical components; 
receiving a medical classification hierarchy of medical standard codes in the form of a knowledge graph (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)), and semantically annotating the knowledge graph with synonyms of medical terms used in the medical standard codes;
analysing the medical terms detected in the plurality of logical components, and, for each medical term,
generating a list of potential matching medical standard codes for the medical term using a probabilistic weighted-valued algorithm (mere field of use limitation, see MPEP § 2106.05(h)),
comparing the list of potential matching medical standard codes to the medical term to determine a similarity between the potential matching medical standard codes and the medical term, and
outputting top matching medical standard codes for the medical term based on the similarity; and 
comparing the top matching medical standard codes output against entries in a database of diagnoses linked to symptoms and treatments for each medical term, and outputting diagnoses, symptoms and treatments linked to each of the top matching medical standards codes for each medical term, wherein either
outputting top matching codes separately for each of the logical components, comparing the top matching medical standard codes against entries in the database of diagnoses separately for each of the logical components, and outputting diagnoses, symptoms and treatments linked to each of the top matching medical standards codes separately for each of the logical components (mere field of use limitation, see MPEP § 2106.05(h)), or 
outputting consolidated top matching codes for the unstructured input as a whole, comparing the top matching medical standard codes against entries in the database of diagnoses, and outputting diagnoses, symptoms and treatments linked to the top matching medical standards codes, for the unstructured input as a whole (mere field of use limitation, see MPEP § 2106.05(h)).


Regarding the additional limitation of receiving unstructured input and receiving a medical classification hierarchy of medical standard codes in the form of a knowledge graph, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations of the non-transitory computer readable medium comprising code which, when executed by a computer, causes the computer to execute the method, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying that the list of potential matching medical standard codes is generated using a probabilistic weighted-value algorithm, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitations specifying how the top matching codes are solved separately for each logical term or for the unstructured input as a whole, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 15 and analogous independent claims 1 and 14 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 15 and analogous independent claims 1 and 14 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 3-4: These claims call for outputting different types of results based on the comparisons satisfying or not satisfying the threshold which merely represents insignificant extra-solution activity (e.g., transmitting/outputting data) (see MPEP § 2106.05(g)).

Claim 7: This claim calls for updating the patient specific record with the output diagnoses, symptoms, and treatments which merely represents insignificant extra-solution activity (e.g., updating activity log) (see MPEP § 2106.05(g)).
Claim 8: This claim calls for outputting the unstructured input for evaluation which merely represents insignificant extra-solution activity (e.g., transmitting/outputting data) (see MPEP § 2106.05(g)).
Claim 9: This claim recites how the output diagnoses, symptoms, and treatments are stored in a storage device which merely amounts to using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claim 11: This claim recites various specific types of “phrase categories” and how the first phrases are given greater weight than the second phrases and the second phrases greater weight than the third phrases which does no more than generally link use of the abstract idea to a particular technological environment or field of use without providing an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Claims 12-13: These claims recite how the unstructured input is a text document with a clinical note regarding a patient consultation and the logical components are sentences (in the case of claim 12) or an audio file with a recording of a patient consultation and the receiver includes a transcription module to generate a text file based on the audio file (in the case of claim 13) which does no more than generally link use of the abstract idea to a particular technological 
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 15 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the non-transitory computer readable medium comprising code which, when executed by a computer, causes the computer to execute the method, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying that the list of potential matching medical standard codes is generated using a probabilistic weighted-value algorithm, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).

Regarding the additional limitation directed to receiving unstructured input and receiving a medical classification hierarchy of medical standard codes in the form of a knowledge graph which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-9 and 11-15 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0081859 to Snider et al. (“Snider”) in view of U.S. Patent App. Pub. No. 2016/0110389 to Oltman et al. (“Oltman”):
Regarding claim 1, Snider discloses a medical diagnostic aid for outputting diagnoses... (clinical language understanding (CLU) system of Figure 1 which can output diagnoses per [0168]-[0169]) from unstructured input ([0048]-[0051] discuss how a clinician 1202 can provider a free-form (unstructured) narration via text or audio which would be received by some “receiver” on user interface 110), the diagnostic aid comprising: 
a receiver to receive the unstructured input ([0048]-[0051] discuss how a clinician 1202 can provider a free-form (unstructured) narration via text or audio which would be received by some “receiver” on user interface 110); 
an analyser and parser to split the unstructured input into a plurality of logical components (the textual representation of the audio recording in [0053] would amount to a plurality of logical components corresponding to what was spoken), and to detect medical terms in the plurality of logical components ([0045] and [0056] discuss how medical facts/terms are extracted from the narrative which would be from the logical components; furthermore, as the system is implemented via computer software, processors, etc. per [0181]-[0183], then there would be some collection of routines/instructions amounting to an “analyser and parser” to perform such functionality; for instance, [0053] discloses an automatic speech recognition (ASR) engine and [0056] discusses how fact extraction component 104 extracts the medical facts/terms; also, [0090] discusses how tokens can represent medical facts); 
a mapping engine to receive a medical classification hierarchy of medical standard codes in the form of a knowledge graph ([0054] and [0058] discuss a knowledge , and semantically annotate the knowledge graph with synonyms of medical terms used in the medical standard codes ([0058] discusses how corresponding terms can be added for standard terms which amounts to “semantically annotating the knowledge graph with synonyms of medical terms used in the medical standard codes”); 
an automatic coding solver to analyse the medical terms detected in the plurality of logical components by the analyser and parser ([0091] discusses a normalization/coding process for normalizing medical facts, whereby the CLU system includes instructions/routines that amount to an “automatic coding solver”), and, for each medical term
to generate a list of potential matching medical standard codes using a probabilistic weighting method ([0091] discuses generating a list of closest matching terms ranked by their similarity to the tokens in the text, where the terms have corresponding codes per [0092]; the list is generated using a “probabilistic weighting method” because terms/codes that are more likely to match the tokens are ranked/weighted higher than those that are less likely);
to compare the list of potential matching medical standard codes to the medical term to determine a similarity between the potential matching medical standard codes and the medical term ([0091] discusses computing similarity scores between the tokens/medical terms in the text and the standard medical terms/codes from the list), and 
to output top matching medical standard codes based on the comparison ([0091] discusses identifying one or more of the higher ranked terms/codes which is based on the comparison); and 
an enrichment engine including a database of diagnoses ([0168]-[0169] discuss how a classifier (“enrichment engine”)  classifies codes into different classifications/diagnoses, whereby such classifications/diagnoses would be stored in some database)... , wherein the enrichment engine is to compare the top matching medical standard codes for each medical term output by the automatic coding solver against entries in the database of diagnoses, and to output diagnoses, ... linked to each of the top matching medical standards codes for each term ([0121] notes how coding rules are applied to the automatically extracted medical facts (which are the top matching medical standard codes per [0091]-[0092]) to derive corresponding medical codes while [0168]-[0169] discuss how the classifier outputs classifications/diagnoses for the target/top medical codes which would be via comparing the codes against entries in the database), wherein either
the automatic coding solver outputs top matching codes separately for each of the logical components ([0091] discusses how one or more tokens/logical components in the text are matched to a list of similar standard medical terms/codes and then the top terms/codes are output and [0092] notes that multiple standard forms for each extracted fact), and the enrichment engine compares the top matching medical standard codes output by the automatic coding solver against entries in the database of diagnoses separately for each of the logical components, and outputs diagnoses ... linked to each of the top matching medical standards codes separately for each of the logical components ([0121] notes how coding rules are applied to the automatically extracted medical facts (which are the top matching , or 
the automatic coding solver outputs consolidated top matching codes for the unstructured input as a whole ([0091] discusses how tokens are matched to a list of corresponding terms in an ontology and how one or more tokens/logical components in the text are matched to a list of similar standard medical terms/codes and then the top terms/codes are output), and the enrichment engine compares the top matching medical standard codes output by the automatic coding solver against entries in the database of diagnoses, and outputs diagnoses ... linked to the top matching medical standards codes, for the unstructured input as a whole ([0121] notes how coding rules are applied to the automatically extracted medical facts (which are the top matching medical standard codes per [0091]) to derive corresponding medical codes while [0168]-[0169] discuss how the classifier outputs classifications/diagnoses for each of the target/top medical codes which would be via comparing the codes against entries in the database and which would be for the unstructured input as a whole).
	However, Snider appears to be silent regarding the diagnoses in the database being linked to symptoms and treatments, whereby symptoms and treatments are also linked to the medical codes.
Nevertheless, Oltman teaches ([0020]) that it was known in the healthcare informatics art for each code in a medical vocabulary to represent one or more diseases/diagnoses, symptoms, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the diagnoses in the database of Snider to have been linked to symptoms and treatments as taught by Oltman to advantageously allow medical professionals to glean related diagnoses, symptoms, and treatments through use of a single medical code.  As combined, the output codes and diagnoses of the Snider/Oltman combination would thus also include the corresponding symptoms and treatments (e.g., at least because each code would correspond to a diagnosis, symptom(s), and treatment(s)).

Regarding claim 5, the Snider/Oltman combination discloses the medical diagnostic aid of claim 1, wherein the enrichment engine accesses a specific medical record linked to a patient that is the subject of the unstructured input, and outputs the specific medical record in conjunction with the output diagnoses, symptoms and treatments ([0117] discusses displaying the linkage between the patient’s medical record and the medical facts extracted from the patient encounter (which would be evidenced by the free-form narrative/unstructured input); as the medical facts are linked to the top matching codes as discussed and the codes are linked to the diagnoses, symptoms, and treatments all as discussed in relation to claim 1, then the patient’s medical record would be output “in conjunction with” the output diagnoses, symptoms, and treatments).

wherein the enrichment engine outputs the unstructured input for evaluation by medical personnel (Figures 7A-7B illustrate unstructured input which can be evaluated by medical personnel).

Regarding claim 9, the Snider/Oltman combination discloses the medical diagnostic aid of claim 8, further including wherein the output diagnoses, symptoms and treatments and unstructured input are stored in a storage device (as the system is implemented via computer software, processors, storage, etc. per [0181]-[0183], then the output diagnoses, symptoms and treatments and unstructured input would be stored in a storage device), for use in a training data set ([0126] discusses how narrative text and codes can be used in training; furthermore, as the diagnoses, symptoms, and treatments are linked to the codes as discussed in relation to claim 1, then such diagnoses, symptoms, and treatments would be for use in (capable of being used in) such training).

Regarding claim 12, the Snider/Oltman combination discloses the medical diagnostic aid of claim 1, further including wherein the unstructured input received by the receiver is a text document containing a clinical note documenting a patient consultation ([0043]-[0044] discloses that the unstructured input is a text document entered by a clinician of a patient encounter), and the logical components are sentences ([0049] discloses sentences).

Regarding claim 13, the Snider/Oltman combination discloses the medical diagnostic aid of claim 1, further including wherein the unstructured input received by the receiver is an audio file containing a recording of a patient consultation ([0043]-[0044] discusses an audio recording of the patient encounter), and the receiver comprises a transcription module to generate a text file based on the audio file ([0053] discloses that automatic speech recognition engine converts the audio file to text).

Claims 14 and 15 are rejected in view of the Snider/Altman combination as discussed above in relation to claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0081859 to Snider et al. (“Snider”) in view of U.S. Patent App. Pub. No. 2016/0110389 to Oltman et al. (“Oltman”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2015/0046182 to Kinney et al. (“Kinney”):
Regarding claim 2, the Snider/Oltman combination discloses the medical diagnostic aid of claim 1, but appears to be silent regarding wherein the automatic coding solver applies, for each medical term, a matching threshold when comparing the list of potential matching medical standard codes to the medical term.
Nevertheless, Kinney teaches ([0040]) that it was known in the healthcare informatics art to use matching thresholds when comparing lists of medical codes to advantageously increase the accuracy of automatically generated codes so that they are closer to those that would have been assigned by human coders or the like.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a matching threshold when comparing the lists of potential codes in the system of the Snider/Oltman combination as taught .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0081859 to Snider et al. (“Snider”) in view of U.S. Patent App. Pub. No. 2016/0110389 to Oltman et al. (“Oltman”) and U.S. Patent App. Pub. No. 2015/0046182 to Kinney et al. (“Kinney”) as applied to claim 2 above, and further in view of U.S. Patent App. Pub. No. 2019/0066830 to Kumar (“Kumar”):
	Regarding claim 3, the Snider/Oltman/Kinney combination discloses the medical diagnostic aid of claim 2, but appears to be silent regarding wherein, if, for a given medical term, none of the similarities between the potential matching medical standard codes and the medical terms, satisfies the threshold, a null result is output to the enrichment engine as the top matching medical standard code comparison result for the given medical term.
Nevertheless, Kumar teaches ([0080]) that it was known in the healthcare informatics art to output a null result when a likelihood value regarding a potential future treatment decision does not satisfy a threshold and thus when the treatment decision is not likely to be made.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have output a null result when none of the comparisons of potential codes satisfies the threshold in the system of the Snider/Oltman/Kinney combination as taught by Kumar to advantageously indicate that the potential medical codes are not likely to be applicable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0081859 to Snider et al. (“Snider”) in view of U.S. Patent App. Pub. No. 2016/0110389 to Oltman et al. (“Oltman”) and U.S. Patent App. Pub. No. 2015/0046182 to Kinney et al. (“Kinney”) as applied to claim 2 above, and further in view of U.S. Patent App. Pub. No. 2014/0337174 to Lin et al. (“Lin”):
	Regarding claim 4, the Snider/Oltman/Kinney combination discloses the medical diagnostic aid of claim 2, but appears to be silent regarding wherein, if, for a given medical term, none of the similarities between the potential matching medical standard codes and the medical term satisfies the threshold, the highest ranking comparison below the threshold is output to the enrichment engine as the top matching medical standard code comparison result for the given medical term.
Nevertheless, Lin teaches ([0024]) returning results with the highest confidence scores when the results are below a confidence threshold which is reasonably pertinent to Applicant’s problem of how to address the situation where none of the comparisons satisfies the threshold; doing so advantageously still returns potential results for consideration by users even though the results fail to meet the threshold, thereby improving processing efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have output the highest ranking comparison below the threshold as the top ranking code result when none of the comparisons satisfies the threshold in the system of the Snider/Oltman/Kinney combination as taught by Lin to advantageously still return potential results for consideration by users even though the results fail to meet the threshold, thereby improving processing efficiency.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0081859 to Snider et al. (“Snider”) in view of U.S. Patent App. Pub. No. 2016/0110389 to Oltman et al. (“Oltman”) as applied to claim 5 above, and further in view of U.S. Patent App. Pub. No. 2017/0235884 to Harmon et al. (“Harmon”):
Regarding claim 6, the Snider/Oltman combination discloses the medical diagnostic aid of claim 5, further including wherein the enrichment engine analyses the specific medical record ([0121] discusses analyzing medical documentation for a patient encounter (patient specific medical record) to derive codes), extracts [information] from the specific medical record (there would be some information in the documentation used to derive the codes), and takes the [information] into account when outputting the diagnoses, symptoms and treatments (as the information is taken into account when outputting the codes per [0121] and the codes are used to output diagnoses, symptoms, and treatments per the Snider/Oltman combination as discussed in relation to claim 1, then the information would thus be taken into account when outputting the diagnoses, symptoms, and treatments).
	However, the Snider/Oltman combination appears to be silent regarding specifically extracting medical standard codes from the patient record and taking such codes into account when outputting the diagnoses, symptoms, and treatments.
Nevertheless, Harmon teaches ([0021]) that it was known in the healthcare informatics art to consider medical codes (which are interpreted to be medical codes that follow some “standard”) in a patient’s record when determining a patient’s current diagnoses, symptoms, and treatments which would advantageously increase the accuracy of the output diagnoses, symptoms, and treatments by considering patient-specific information.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0081859 to Snider et al. (“Snider”) in view of U.S. Patent App. Pub. No. 2016/0110389 to Oltman et al. (“Oltman”) as applied to claim 5 above, and further in view of U.S. Patent No. 7,464,040 to Joao (“Joao”):
Regarding claim 7, the Snider/Oltman combination discloses the medical diagnostic aid of claim 5, but appears to be silent regarding wherein the enrichment engine updates the specific medical record with the output diagnoses, symptoms and treatments.
Nevertheless, Snider does teach ([0117]) adding the medical facts to a patient’s electronic medical record.  Furthermore, Joao teaches (Abstract and column 40, lines 9-38) that it was known in the healthcare informatics art to update a patient’s medical record with diagnoses, symptoms, and treatments which advantageously makes such information available for future patient diagnoses, thereby improving patient care.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the enrichment engine of the Snider/Oltman combination to have updated the specific medical record with the output diagnoses, symptoms, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686                                                                                                                                                                                                        

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686